OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                          AUSTIN




tioxtorablo To@.$, Dart
aountyAttoramy
xeadallcotaty
BoarJio,
       "knr
pur e&r
                                                              -   _

                                                                      .      .   ,”

                                                                      .,.i




Eoxorable Joa. B. Dart, Pcge 2


     dies an unmitural death, axospt unbar ecntanoe
     of the lcw, or in tho abmnoo of ona or mm3
     good witnessca.'
         "An     the purpoeo of an inquest is to deter-
    mine the     OQUBB of death, not to prove *ether
    a pareon     lc dud or not, the justice of the
    peaoc ia     of tha opinion that the rmatlon of
     wltnsases    in thi. artlole mean. witnao8*8 to
     the oaus. of duth and not nsoomsarlly wit-
     ne8635    th0 ‘fact thd death has 000urrod.

          %f     0curss. in thou   0sse8 where the wit-
     nusa. to a. unn.tar.1  dwth .a. bothth.
     oauce and the deathltmlf fher'e m10.d bs no
     oeoeaslty.for~ma lnqwrt.  But *hero the oawe
     of a&h oaotus iii one ~laoa an4 the Math
     in anotherit wouldse& thatan Inquest
     .hoald bo hrld to a.o.rtain the oars. of
     death.“

          Totu qaastlon, aa we oadsrstand it, is a8 stated
by ua in the heading of this letter.

          ATt.lola
                968,cod.of Crirnixi.1
                                    Plv..&lrsgiV.8the
oiroumtanoes under whlah
                      a just100 of tbr pasae'is author-
izedto hold .n inquut.Suohartlolo reads as hollows:
         %ny ju.tioiof alo yuoe s&U b. lw
             and lt.8bsU'bo US tlUty,
     thoriead,                      t0 hdLd
     inquest. wlthoot.8     j.ury?ltMn nim oW*,       in
     the fOllowlngO..us'
          9.      Whia0.p-n
                      dleb ln prlSe*
                 .
          “A!.m&z& &ob zlmkula4.or i&l
     a ny c a lm0 a                  do a m.lXWP t .wilor
                       .an 8na 88ur 8l
     a enteno eo f tb a lnw. or in th e a b smo e ~0f 0m
     o r mo r e good wlitnu8e8.

          -3.     Khan the body of a hup*m bdag      1.
     found, and tho .irowtanoes        of hi. bath    (II-.
     anlnOWl.
HorlornbleJo..&       Dart, Page 3



         that he oame to hi. death by unlawful means.g
         ~phasls   our..)
          Subseotion 4 of Artiol. 960, eupra, may pmslbly be
invoke4 in rour faotU~oa.8,    but thf. do.8 not lpp.ar prob-
.blo from the entireaontext of yourlatter. If the jwtloe
of the p-0. h.4 r...on.bl.ground. to swpsot the -cm.. 0.m.
to her am&h       unlawfulmaas there wouldbr amplejuntlfl-
oat&on for an "7 nquostb.o.u.8 or tha provlsloao OS Artlols
lvu, ooae or crlmlml PTOOO~UWI,
                             as ~~404,           msuhg 68 foi-
1OUBl
              "If a pamon noalro an injuryIn on0 aouat~
         and die8 la another by raaun or sprh inJury,
         thb offrn6sr ayr’be procrooukd in the ooonty
         whonthe    learns    r.o.1v.d orrbanthwbath
         o;yAzwor     ln the oountywhom the dud. b6ay

              &&as0   of the abotosSotuto   ths o** of althar
Buu       or~Xwl&l'Couaty wouli3bare ~rrdsdiatieate try Zho
.Ue~       23&e'I.nqcmst
                      uzhr %ubd.lvision 4 of Artiol. 968, supra,
u6ul4 not depend ?Ipoathe     prereaoo or absuioa of d&tsssos
llthar     at thb 8o.n) of th. injury ar brth.

          We nort d~drsrttoth. ooastraotionto be         p&owl
UQ.B l3ubseotlon & of said Article WL

              IthMkorl         taaly...o+tx t&t th. pup088
of .. lnqu.st ls to eb    infommtloP u to rbrthera
bath w awoe& by lol. orialml sot .M to 0-n        eTlba.0
to preveat usape 0X.the @ltr,  as Wll an to $?srnlSh8
fwadmtlan far a. **aal   pro.e6utloain oa.6 (irth 1. shorn
to br fslOailieor
                m Othemis@unlawn& ,.  SW PiirbOaf. ibb




          Ia the instad oarno,va am cb the Opinion tht
1% mu&l be es lamantial~toknow the oamo of th. d.dh .8
tha faot ot bath lt..lf, tm fulfill the porpo8.r of the
statute as disowsad  in the oitd o.oU.   F'rcr the 8upmnar
Court cam or pohk Oounty *a Philllp8, supm, we tak. fh.
followfly pertinant lasnm.g.1
                                                                   .   .
                                                                 Xi1


Ho~:orablaJOE. B. Durt, Page 4


           “. . . The foot that death bnd resulted
     from vlolonae, end the further root, for es-
     em~le, that the rlolsnoe ooreieted of a blow
     upon the head, are but steps in asoertainlng
     whether or not a crime haa beon odtted.
     The blow may have oharaoterlstlos other thsn
     thoee of a physlaal mtura.    It may bare bean
     aooidentsl or it msy have been Intentional.
     It may hnvo boon ulllful, uncl without jwti-
     floation, or it nay bate beon jostlflsbls.
     In ecoompll#hlng the purpose or the inqumst,
     It is 08 Important to dotermine the80 Uttar
     aharaateristios o? sn wt of violenos rhioh
     has led to a doath as it is to eman       tha
     ra0t that them was violenoa, and that aah
     wus 1te mault.    . . .-

          w8 dlrsot your espoolsl attantlon to ths dlsousslon
or the requlremeats of a nlid  inquest boron rollsotlon~of
s fee thereror in the @au of Pierson v. Gelvutan Conat~,
(Civ. App.) olted abova, spaolflcall~to  paga SO of 151
s* n. (26).
          It la our opinion that your question should br ~J.u-
rored that -good wltnsasuw to the caum of duthwould     be
as essential as "good wltnesse8 * to the bath lt8eU; an& Li
all or the othw e8mntlal ruqtiraments OS a valid lnquost
have been mat, tha justice OS the peaoa la entitled to his
fee.

                                       Your. vary tnlly




ATTO?.LWfGlCXFX4.L                                    ~SlStMt